Case 2:20-cv-02081-PKH Document 3                  Filed 05/12/20 Page 1 of 5 PageID #: 25




                                                                                     •    iripoi
                                                                               lila ipR
                                                                                                   :9
                                                                              QR. int r.---.
             IN THE CIRCUIT COURT OF SEBASTIAN COUNTY,ARKANSAS""A
                                CIVIL DIVISION


FRANCIS HOA MACH •                                                         PLAINTIFF

       V.                                    •   NO.66CV-.2020-314-   (4 CV I)
ABB MOTORS AND MECHANICAL,
INC.,formerly known as
Baldor Electric Company                                                    DEFENDANT


                                         COMPLAINT


       Plaintiff states for his Complaint:

I.     Nature of Action.

        1. This action is brought pursuant to the Arkansas Civil Rights Act, Ark. Code Ann.

§§16-123-.101,etsag,:,for discrimination in employment because ofrace and national origin and •

for retaliation for opposing such discrimination.

II.    Parties, Jurisdiction, and Venue.

        2. Plaintiff is of Asian ancestry and Vietnamese origin and resides in Sebastian County,

Arkansas.

        3. Defendant is a foreign corporation with a place of business located in Sebastian

County, Arkansas. Defendant was formerly known as Baldor Electric Company. Defendant

employed more than 500-people at all times relevant to this action.



                                                  -1-
 Case 2:20-cv-02081-PKH Document 3                   Filed 05/12/20 Page 2 of 5 PageID #: 26




            4. All events related in this Complaint occurred in Sebastian County, Arkansas.

            :This Court hasjurisdiction over the parties to and the issues of this action.
            5

            6. Venue for this action is properly laid in this Court.

. III.     Procedural History.

            7. Plaintifffiled charges ofdiscrimination with the United States Equal Employment

  Opportunity Commission and received a Dismissal and Notice ofRights on or about 16 August

  2018.

            8. Plaintifffiled a Complaint in.the United States District Court for the Western District

  ofArkansas on 14 November 2018 alleging violations of Title VII ofthe Civil Rights Act of

  1964,the Age Discrimination in Employment Act of 1967, and the Arkansas Civil Rights Act.

           9. The United States District Court for the Western District ofArkansas,sua sponte,

  dismissed Plaintiff's Complaint, without prejudice on 05 August 2019.

           10. Plaintiff brings this action pursuant to Ark. Code Ann. §16-56-126(a).

  IV.      General Allegations.

           11. Defendant's predecessor employed Plaintiffin 1991.

           12. On or about 14 August 2017, Defendant outsourced its HVAC department to a third-

  part'.

           13. On or about 07 September 2017, Defendant awarded Plaintiff an HVAC technician

  position for which Plaintiff had previously bid. Plaintiff accepted the new position unaware that

 Defendant had outsourced its HVAC department to a third-party. Defendant failed to inform

 Plaintiffthat it had outsourced the HVAC department.

           14. On or about 27 November 2017, Defendant informed Plaintiffthat he was losing his


                                                    -2-
Case 2:20-cv-02081-PKH Document 3                  Filed 05/12/20 Page 3 of 5 PageID #: 27




 position as an HVAC technician because the HVAC department had been outsourced to a third-

 party.

           15. Defendant transferred two white HVAC technicians to other positions. Defendant

 told Plaintiff to bid for another position.

           16. Plaintiff complained to Defendant's Human Resources department about the disparate

 treatment.

          17. Plaintiff bid on five positions, three of which positions he was unquestionably

 qualified to hold. Plaintiff was not awarded any ofthe five positions. These positions were

 given to white employees.

          18. Plaintiff was notified on 18 January 2018 that he was no longer employed by

Defendant because ofa lack ofjobs. Defendant continued to hire white employees after this

 date, however.

V.        Count One — Race And National Original Discrimination.

          19. Defendant discriminated against Plaintiff because ofhis race and national origin by

transferring white HVAC technicians into other positions while requiring Plaintiff to bid for

another position.

          20. Defendant discriminated against Plaintiff because of his race and national origin by

refusing to install Plaintiff into one of the five positions for which he bid while awarding all five

positions to white employees.

          21. Defendant discriminated against Plaintiff because ofhis race and national origin by

hiring white employees after discharging Plaintiff allegedly because ofa lack ofjobs.

          22. Plaintiff has suffered economic loss and emotional distress and mental anguish


                                                  -3-
Case 2:20-cv-02081-PKH Document 3                  Filed 05/12/20 Page 4 of 5 PageID #: 28




• because ofDefendant's actions.

         23..Defendant's actions with taken with wilful and knowing disregard of Plaintiff's right

  to enjoy employment without discrimination because of his race and national origin.

  VI.    Count Two — Retaliation.

         24. Defendant retaliated against Plaintiff because he opposed Defendant's discriminatory

  practices by denying him continued employment.

         25. Plaintiff has suffered economic loss and emotional distress and mental anguish

  because of Defendant's actions.

         26. Defendant's actions with taken with wilful and knowing disregard of Plaintiff's right

  to enjoy employment without discrimination because of his race and national origin.

  VII.   Relief Requested.

         27_ Plaintiff asks this Court to award him Judgment against Defendant for:

                 A. Back pay on his claims for violations of Arkansas Civil Rights Act.

                 B. Damages for emotional distress on his claims for violation ofthe Arkansas

  Civil Rights Act.

                 C. Punitive damages on his claims for violation of the Arkansas Civil Rights Act

                 D. Reinstatement into his former position or into a comparable position or front

  pay in lieu ofreinstatement.

                 E. Interest.

                 F. Attorneys fees and court costs.

                 G. All other relief to which Plaintiff proves himself entitled.

         28. Plaintiff demands a trial by jury on all issues so triable.


                                                  -4-
Case 2:20-cv-02081-PKH Document 3     Filed 05/12/20 Page 5 of 5 PageID #: 29




                                    FRANCIS HOA MACH,
                                    PLAINIIPF

                                    By:



                                              Woo• :' 170)
                                     phe ee Wood,P.A.
                                  110 S• th 2d Street
                                  Roge s, AR 72756
                               • •479-631-0808
                                  479-631-1711 (facsimile)
                                  slwpa@sbcglobal.net


 Mach —Complaint/2016E/2064.




                                     -5-
